Title: John Adams to Abigail Adams, 19 December 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr 19. 1793
Mrs Otis arrived with her little Rosignal, in good health and Spirits the night before last, and brought me your favour of Decr 7.— Why am not I so fortunate as to be able to receive my best Friend, and to Spend my Days with her whose Society is the principal delight of my Life. If I could make Twelve Thousand dollars at a Bargain and Several of Such Bargains in a Year: but Silence.— So it is ordained and We must not complain.
If a Suitable Season should occur for ploughing, our Men may plough, if not they may leave it till Spring.
I like your Plan very well to Stock one Place with young Cattle, and to apply to shaw if Humphreys and Porter decline, to take care of the Dairy in the other.
I am pleased with Dr Tufts’s Plan.
Citizen Genet made me a Visit yesterday while I was in Senate and left his Card: I shall leave mine at his Hotel Tomorrow: as Several of the Senators have already hastened to return their Visits: but We shall be in an Awkward Situation with this Minister.— I write you little concerning public affairs, because you will have every Thing in Print. How a Government can go on, publishing all their Negotiations with foreign Nations I know not. To me it appears as dangerous and pernicious as it is novel: but upon this occasion it could not perhaps have been avoided. You know where I think was the Error in the first Concoction. But Such Errors are unavoidable where the People in Crowds out of Doors undertake to receive Ambassadors, and to dictate to their Supream Executive.
I know not how it is: but in proportion as dangers threaten the Public, I grow calm. I am very apprehensive that a desperate Antifœderal Party, will provoke all Europe by their Insolence. But my Country has in its Wisdom contrived for me, the most insignificant Office that ever the Invention of Man contrived or his Imagination conceived: and as I can do neither good nor Evil, I must be born away by Others and meet the common Fate.
The President has considered the Conduct of Genet, very nearly in the Same light with Columbus and has given him a Bolt of Thunder. We Shall See how this is supported by the two Houses. There are, who gnash their Teeth with Rage which they dare not own as yet. We Shall Soon See, whether We have any Government or not in this Country. If the President has made any Mistake at all, it is by too much Partiality for the French Republicans and in not preserving a Neutrality between the Parties in France as well as among the Belligerent Powers: But although he Stands at present as high in the Admiration and Confidence of the people as ever he did, I expect he will find many bitter and desperate Ennemies arise in Consequence of his just Judgment against Genet. Besides that a Party Spirit will convert White into black and Right into Wrong, We have I fear very corrupt Individuals in this Country, independent of the common Spirit of Party. The common Movements of Ambition every day disclose to me Views and Hopes and Designs that are very diverting. But these I will not commit to Paper. They make sometimes a very pretty Farce, for Amusement, after the great Tragegy or Comedy is over. What I write to you must be in Sacred Confidence and Strict discretion.
Mrs Washington prays me, every time I see her to remember her to you very affectionately. I am as ever / your
J. A.
